Title: From Alexander Hamilton to Richard Harison, [26 September 1789]
From: Hamilton, Alexander
To: Harison, Richard


[New York, September 26, 1789]
Dr. Sir
Taking it for granted that you will be appointed Atty General of the district I request your opinion as to the Bond required to be taken by the Collectors respecting the certificate of Registry of Vessels. Can it be taken directly to “The United States of America” or must it be in the name of the Collector? Will any bond to the United States of America be valid?
The Question arises on the act for Registering & clearing vessels &c.
Yrs
A Hamilton
